Title: To George Washington from Brigadier General John Morin Scott, 31 August 1776
From: Scott, John Morin
To: Washington, George



Sir
New York Augt 31st 1776

As I heard there was a Council of War this Morning and I was not summoned to attend it, I chose to confine myself to my Duty as Brigadier of the day; in which by the Tardiness of the Guards; I spent three hours on the parade. Will You give Me Leave, Sir, as a Regard to the Interest of my Country compels Me to it, to give You my Sentiments at this important hour. I beleive that in Spite of the precautions that have been taken to shallow the Entrance into the East River, the Enemies Ships may force their Way into it. Should that not be the Case they have the Command of the City from Long Island. Their Ships perfectly command the North River. I have reason to believe that their Troops are filing off to the Eastward; and I make no doubt that under Cover of their Ships of War, now in the Sound; they will throw a large Body of Troops into West Chester County; and possess themselves of the Heights opposite to Kings bridge woods. By this Manœuvre, we shall be encircled with the same Kind of danger that We had Reason to apprehend on the other side of the Water; the Apprehension of which induced Us to retreat. I know of no Expedient to prevent it, but to put our Gallies & armed Vessels, which I hear are ordered round into

the North River, into the Eastern mouth of the passage between this Island and Westchester County. By this Means the Communication between both may be mainta[i]ned Then a strong Garrison in the Kings bridge Works & Woods; and Retreat of the rest of the Army into West Chester County. The City will in that Case be evacuated. I have very little Apprehension that the Enemy will attempt to land in it while We are here; as I think they can drive Us out of it with out that Risk; and we never I am convinced can prevail on the Troops to stand a Bombardment & Canonade—They will be sacrificed to no purpose if they should. Many of them already, as I am informed have deserted. I am also told they are extreamly discontented for the Want of pay & provisions. God knows what will be the Issue. But I think that the Method I propose will prevent the Enemies encircling us; and enable us to keep up a Communication with the eastern States when perhaps the Interruption that will be given us by the Ships of War will soon deprive Us of that Advantage from the Western States; to support which nevertheless with some Detour it might be well to attend to our forts in the Highlands. You will I hope, Sir, pardon the Liberty I have taken. It proceeds from an hearty Zeal in the Cause of my Country, and a real Desire to contribute towards making this Campaign both glorious to yourself and promotive of the Weal of America. I am Sir with the greatest respect Your Excellency’s most obedient Servant

Jno: Morin Scott


May I ask of You, Sir, to be careful of this Letter as it contains my Sentiments and my Brigade Major’s immdiate Attendance at Head Quarters renders it impossible for Me to retain a Copy.

